Citation Nr: 1022402	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-30 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.  

3.  Entitlement to a rating in excess of 20 percent for left 
upper extremity hemiparesis associated with cerebrovascular 
disease.  

4.  Entitlement to an initial rating in excess of 20 percent 
for dementia associated with cerebrovascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007, the Board found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for abnormal blood.  The Board also denied 
service connection for a psychiatric disorder secondary to 
diabetes mellitus and chronic renal insufficiency.  Increased 
ratings for diabetes mellitus and erectile dysfunction were 
also denied.  

The Board remanded the claims for service connection for 
hypertension and cardiovascular disease for an examination of 
the Veteran and a medical opinion.  That opinion was to the 
effect that the service-connected diabetes mellitus made the 
pre-existing cardiovascular disease worse.  As a result, the 
agency of original jurisdiction (AOJ), in October 2009, 
granted service connection for arteriosclerotic heart disease 
with angina.  The AOJ continued the denial of service 
connection for hypertension and that issue has been returned 
to the Board.  

The June 2007 Board decision also remanded the Veteran's 
request to reopen a claim for service connection for 
hepatitis.  The Board directed that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) the Veteran 
should be provided notice of the evidence lacking at the time 
of the previous denial and what evidence was needed to reopen 
the claim.  The required notice was sent to the Veteran in 
October 2007.  

The Board also found that the mental manifestations of the 
service-connected cerebrovascular disease and the left upper 
extremity weakness should be rated separately.  The AOJ did 
this in July 2007.  The AOJ characterized one of the 
disabilities as "cerebrovascular disease associated with 
diabetes mellitus, Type II."  The Board has modified the 
issue to clarify that one rating is for dementia, as 
distinguished from the neurologic deficits affecting the 
Veteran's muscle function.  

In as much as the development requested by the Board has been 
completed, we proceed with the review of the remaining issues 
on appeal.  

The rating issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has hypertension as a result of his service-
connected diabetes mellitus.  

2.  Service connection for hepatitis was denied by the RO in 
July 1994; and the Veteran did not file a timely notice of 
disagreement.  

3.  The evidence received since the July 1994 RO decision is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a hearing loss disability.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is proximately due to and the 
result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2009).  

2.  The July 1994 RO decision denying service connection for 
hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.1103 (2009).  

3.  As new and material evidence has not been received, the 
claim of entitlement to service connection for hepatitis is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Pursuant to the June 2007 remand of the Board, a notice that 
fully complied with the requirements of VCAA was sent to the 
Veteran in October 2007.  This notified him of the evidence 
needed to substantiate his claim for service connection.  It 
told him what was lacking in the previous denial of service 
connection for hepatitis and what was needed to reopen the 
claim and substantiate the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It informed him as to 
ratings and effective dates in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Then, the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  This cured any notice defects before the AOJ 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that, for the issues decided herein, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records have been obtained.  VA and private 
records have been obtained.  The necessary examinations have 
been done and medical opinions obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  


Hypertension

In August 2009, a VA physician expressed an opinion to the 
effect that the Veteran's hypertension was the result of his 
service-connected diabetes mellitus.  There is no competent 
medical opinion to the contrary.  

In September 2009, a VA examiner expressed the opinion that 
the coronary artery disease was made worse by the diabetes 
mellitus.  He explained that diabetes was a significant risk 
factor for coronary artery disease, to which it contributed 
greatly.  This opinion did not specifically address 
hypertension but did not exclude hypertension from the 
analysis.  The Board finds no reason to dissociate the 
reasoning that connects the diabetes to the coronary artery 
disease from the reasons that would connect diabetes to other 
cardiovascular disorders, such as hypertension.  Therefore, 
giving the Veteran the benefit of the doubt, the Board finds 
that the service-connected diabetes mellitus also worsens his 
hypertension to a degree we can not determine without resort 
to speculation.  This warrants service connection for 
hypertension on a secondary basis.  See Allen v Brown, 7 Vet. 
App. 439, 448 (1995).  



Hepatitis

In July 1993, the RO received a letter from the Veteran, 
forwarded by a Member of Congress.  In part, the Veteran 
reported exposure to Agent Orange and asserted that in 1970, 
he was discharged and diagnosed with hepatitis.  In February 
1994, he stated that he was exposed to Agent Orange and 
currently suffered from disabilities including hepatitis.  In 
July 1994, the RO denied service connection for hepatitis.  
The Veteran was sent a copy of the rating decision in August 
1994.  That decision explained that the available medical and 
scientific evidence did not support the conclusion that the 
condition was associated with herbicide exposure, and there 
was no other basis for service connection.  The Veteran did 
not file a timely notice of disagreement and that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

At the time of the July 1994 decision, the evidence contained 
the service treatment records, which had no evidence of 
hepatitis.  All pertinent findings were normal on separation 
examination in July 1970.  Following service, the Veteran had 
various physical complaints.  He was seen at a private 
hospital in 1973 and 1976, without any abnormal liver 
findings or diagnoses.  Similarly, there were no abnormal 
liver findings or diagnoses on the May 1975 VA examination.  
The extensive findings included noting that the liver was not 
enlarged.  Liver problems were suspected in 1978 and a 
private hospital did liver scans, with normal results in 
January 1978 and again in March 1980.  In November 1980, VA 
did a biopsy and the results were consistent with focal 
necrosis and minimal, chronic persistent hepatitis.  At the 
time of the 1994 RO decision, there was no competent medical 
evidence linking the hepatitis to the Veteran's active 
service.  

Decisions of the RO that are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, such as this, received before August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

In January 1998, the Veteran requested that his claim be 
amended to include hepatitis as a result of direct contact 
with Agent Orange.  The December 1998 RO decision considered 
claims for service connection, including hepatitis.  It was 
noted that the claims were previously denied because there 
was no evidence to relate them to the Veteran's active duty.  
It was found that evidence received in connection with the 
current claim failed to establish a relationship between the 
disorders and any disease or injury during military service.  
The Agent Orange claim was also considered and, because the 
Veteran served in Vietnam, his exposure was conceded.  It was 
noted that several conditions had been associated with 
herbicide exposure.  However, the available scientific and 
medical evidence did not support the conclusion that the 
conditions at issue were associated with herbicide exposure.  
It was concluded that the conditions did not happen in 
military service, nor were they aggravated or caused by 
service.  The Veteran did not file a timely notice of 
disagreement with this decision.  Nevertheless, in May 2001, 
the Veteran was informed that the claim would be reviewed 
under the provisions of the VCAA.  The notice letter informed 
the Veteran of the basic requirements to substantiate a claim 
for service connection, but did not notify him of the 
evidence required to reopen a previously denied claim.  The 
RO denied the claim in December 2001 and the Veteran 
initiated a timely appeal.  

In September 2004, the Board remanded the issue for the AOJ 
to consider finality of the 1994 decision.  In June 2007, the 
Board noted that, for claims to reopen after a previous final 
denial, VCAA required notice not only of what evidence was 
needed to substantiate the underlying claim, but also 
required notice as to what evidence was lacking at the time 
of the previous denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board again remanded the claim for VCAA 
complaint notice.  The necessary notice was provided to the 
Veteran in October 2007.  Thereafter, he was afforded an 
opportunity to participate in his claim by submitting 
additional evidence or argument.  The AOJ readjudicated the 
case in October 2009, finding that no new and material 
evidence had been received to reopen the claim.  

The Board has reviewed the entire claims folder and we cannot 
find any additional evidence that has been added to the 
record since the 1994 decision, which is not cumulative and 
redundant.  There are ongoing treatment notes reflecting the 
presence of the current disability, but this is not in 
dispute and was shown in 1994.  Evidence as to the presence 
of a current disability is cumulative and redundant.  

In 1994, there was no competent medical evidence that would 
connect the current disability to service or to exposure to 
Agent Orange while serving in Vietnam.  There is still no 
such evidence of record.  There is nothing that was not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
claim for service connection for hepatitis cannot be reopened 
and must remain denied.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


ORDER

Service connection for hypertension is granted.  

In the absence of new and material evidence, the petition to 
reopen a claim of entitlement to service connection for 
hepatitis is denied.  







REMAND

In September 2005, the RO granted service connection for 
cerebrovascular disease with residual mild left upper 
extremity weakness associated with diabetes mellitus and 
peripheral neuropathy.  The disability was rated under 
diagnostic codes 8009 and 8514.  Code 8009 provides 
evaluation for hemorrhage from brain vessels.  Two ratings 
are provided; a 100 percent rating for 6 months; and 
thereafter, the disability will be rated on residuals with a 
minimum rating of 10 percent.  Code 8514 rates paralysis of 
the musculospiral (radial) nerve.  Incomplete paralysis of 
the minor upper extremity is rated as 20 percent disabling 
where mild or moderate and 40 percent disabling where severe.  
Complete paralysis of the minor upper extremity is rated as 
60 percent disabling.  Thus, the 20 percent rating assigned 
under diagnostic codes 8009-8514 reflected a mild to moderate 
incomplete paralysis of the Veteran's left arm.  

In June 2007, the Board noted that psychological testing 
revealed cognitive deficits from the cerebrovascular disease.  
On remand, the AOJ was to adjudicate the extent of the mental 
manifestations of the cerebrovascular disease, rating it 
separately from the left upper extremity weakness.  In a July 
2007 rating decision, the AOJ continued the previous 20 
percent rating under diagnostic code 8514, describing the 
disability as left upper extremity hemiparesis associated 
with cerebrovascular disease.  The rating decision also made 
a new, separate rating under diagnostic codes 8009-9326, 
entitling the disability as cerebrovascular disease 
associated with diabetes mellitus, Type II.  For clarity, the 
Board has re-styled the issue as dementia associated with 
cerebrovascular disease and noted it is an initial rating.  

Diagnostic code 9326 is for rating dementia due to other 
neurologic conditions or general medical conditions, such as 
endocrine or metabolic disorders.  It is rated under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130 (2009).  A 20 percent rating was granted; however, 
neither diagnostic code 8009 nor 9326 provides a 20 percent 
evaluation.  Consequently, the supplemental statement of the 
case (SSOC) was less than clear as to the why the AOJ 
assigned that evaluation and not a higher one.  On remand, a 
clear SSOC should be issued.  

The grant of separate ratings for the mental manifestations 
of cerebrovascular disease was based on psychologic testing 
in December 2004, which disclosed mild mental deficits in 
several areas.  Since that was over 5 years ago, current 
testing is desirable.  

Accordingly, the rating issues are REMANDED for the following 
action:

1.  The Veteran should be scheduled for 
psychologic testing to determine the 
extent of the dementia associated with 
his cerebrovascular disease.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should describe all mental 
manifestations of cerebrovascular 
disease in detail.  

2.  The Veteran should be scheduled for 
neurologic examination to determine the 
extent of the physical manifestations 
of cerebrovascular disease.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
that may be indicated should also be 
done.  The examiner should describe all 
neurologic deficits due to 
cerebrovascular disease in detail.  The 
description of the left upper extremity 
deficits should include ranges of 
motion, noting any pain and at what 
point in the range of motion pain 
begins and ends.  The examiner should 
also report on weakness, fatigability, 
and incoordination, describing the 
extent, or reporting if those factors 
do not affect the Veteran.  

3.  Thereafter, the AOJ should 
readjudicate the remanded issues.  If 
the highest evaluations under the 
applicable diagnostic codes are not 
assigned, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) which addresses all evidence 
associated with the claims file since 
the last SSOC and which provides the 
rating criteria for each diagnostic 
code considered by the AOJ.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


